Exhibit 10.1

THIRD AMENDMENT TO

CREDIT AGREEMENT

THIS THIRD AMENDMENT TO CREDIT AGREEMENT (this “Amendment”), is made and entered
into as of May 14, 2007, by and among CYTYC CORPORATION, a Delaware corporation
(the “Borrower”), the several banks and other financial institutions from time
to time party hereto (collectively, the “Lenders”) and SUNTRUST BANK, in its
capacity as Administrative Agent for the Lenders (the “Administrative Agent”).

W I T N E S S E T H:

WHEREAS, the Borrower, the Lenders and the Administrative Agent are parties to a
certain Credit Agreement, dated as of June 30, 2006 (as amended by that certain
First Amendment to Credit Agreement, dated as of October 6, 2006, by that
certain Second Amendment to Credit Agreement, dated as of February 5, 2007 and
as further amended, restated, supplemented or otherwise modified from time to
time, the “Credit Agreement”; capitalized terms used herein and not otherwise
defined shall have the meanings assigned to such terms in the Credit Agreement),
pursuant to which the Lenders have made certain financial accommodations
available to the Borrower;

WHEREAS, the Borrower has requested that the Lenders and the Administrative
Agent amend certain provisions of the Credit Agreement, and subject to the terms
and conditions hereof, the Lenders are willing to do so;

NOW, THEREFORE, for good and valuable consideration, the sufficiency and receipt
of all of which are acknowledged, the Borrower, the Lenders and the
Administrative Agent agree as follows:

1. Amendment. Section 6.01(f) of the Credit Agreement is hereby amended by
deleting the reference to “$50,000,000” from such subsection and replacing it
with “$100,000,000”.

2. Extension. Borrower hereby requests that the Required Lenders extend the date
for delivery of its audited financial statements for the fiscal year ending
December 31, 2006 as required under Section 5.01(a) and as previously extended
pursuant to that certain letter agreement dated March 16, 2007 (the “New
Audit”), and extend the date for delivery of its unaudited financial statements
for the fiscal quarter ending March 31, 2007 as required under Section 5.01(b),
in each case together with related deliverables as required under
Section 5.01(c) and Section 5.01(d), to July 31, 2007. The Administrative Agent
and the Required Lenders hereby consent to the delivery of the New Audit and the
March 31, 2007 quarterly unaudited financial statements by not later than
July 31, 2007 and hereby waive any Event of Default that may have arisen under
the Credit Agreement as a result of the restatement of the Borrower’s original
audited financial statements for the fiscal year ending December 31, 2006 (as
more fully described in the letter agreement dated March 16, 2007), so long as
such New Audit and such related deliverables are delivered no later than
July 31, 2007.



--------------------------------------------------------------------------------

3. Reserved.

4. Conditions to Effectiveness of this Amendment. Notwithstanding any other
provision of this Amendment and without affecting in any manner the rights of
the Lenders hereunder, it is understood and agreed that this Amendment shall not
become effective, and the Borrower shall have no rights under this Amendment,
until the Administrative Agent shall have received (a) reimbursement or payment
of its costs and expenses incurred in connection with this Amendment (including,
to the extent invoiced, reasonable fees, charges and disbursements of King &
Spalding LLP, counsel to the Administrative Agent), (b) payment to the
Administrative Agent of any fees due and payable in connection herewith,
(c) executed counterparts to this Amendment from the Borrower, each of the
Subsidiary Guarantors and the Required Lenders and (d) an amendment fee equal to
5 bps of the total Commitments of all Lenders which consent to this Amendment,
to be disbursed to each such Lender based upon its Applicable Percentage.

5. Representations and Warranties. To induce the Lenders and the Administrative
Agent to enter into this Amendment, each Loan Party hereby represents and
warrants to the Lenders and the Administrative Agent:

(a) The Borrower and each of its Subsidiaries (i) is duly organized, validly
existing and in good standing (to the extent such concept is applicable in the
relevant jurisdiction) as a corporation, partnership or limited liability
company under the laws of the jurisdiction of its organization, (ii) has all
requisite power and authority to carry on its business as now conducted, and
(iii) is duly qualified to do business, and is in good standing (to the extent
such concept is applicable), in each jurisdiction where such qualification is
required, except where a failure to be so qualified could not reasonably be
expected to result in a Material Adverse Effect;

(b) The execution, delivery and performance by each Loan Party of this Amendment
are within such Loan Party’s organizational powers and have been duly authorized
by all necessary organizational, and if required, shareholder, partner or
member, action;

(c) The execution, delivery and performance by each Loan Party of this Amendment
(i) do not require any consent or approval of, registration or filing with, or
any other action by, any Governmental Authority, except such as have been
obtained or made and are in full force and effect, (ii) will not violate any
requirements of law applicable to Borrower or any of its Subsidiaries or any
order of any Governmental Authority, (iii) will not violate or result in a
default under any indenture, material agreement or other material instrument
binding on the Borrower or its Subsidiaries or its assets or give rise to a
right thereunder to require any payment to be made by the Borrower or any of its
Subsidiaries and (iv) will not result in the creation or imposition of any Lien
on any asset of the Borrower or any of its Subsidiaries, except Liens (if any)
created under the Loan Documents;

(d) This Amendment has been duly executed and delivered for the benefit of or on
behalf of each Loan Party and constitutes a legal, valid and binding obligation
of each Loan Party, enforceable against such Loan Party in accordance with its
terms except as the enforceability hereof may be limited by bankruptcy,
insolvency, reorganization, moratorium or other laws affecting creditors’ rights
generally and subject to general principles of equity, regardless of whether
considered in a proceeding in equity or at law; and

 

2



--------------------------------------------------------------------------------

(e) After giving effect to this Amendment, the representations and warranties
contained in the Credit Agreement and the other Loan Documents are true and
correct in all material respects, and no Default or Event of Default has
occurred and is continuing as of the date hereof.

6. Reaffirmations and Acknowledgments. Each Subsidiary Guarantor consents to the
execution and delivery by the Borrower of this Amendment and jointly and
severally ratifies and confirms the terms of the Subsidiary Guaranty Agreement
with respect to the indebtedness now or hereafter outstanding under the Credit
Agreement as amended hereby and all promissory notes issued thereunder. Each
Subsidiary Guarantor acknowledges that, notwithstanding anything to the contrary
contained herein or in any other document evidencing any indebtedness of the
Borrower to the Lenders or any other obligation of the Borrower, or any actions
now or hereafter taken by the Lenders with respect to any obligation of the
Borrower, the Subsidiary Guaranty Agreement (i) is and shall continue to be a
primary obligation of the Subsidiary Guarantors, (ii) is and shall continue to
be an absolute, unconditional, joint and several, continuing and irrevocable
guaranty of payment, and (iii) is and shall continue to be in full force and
effect in accordance with its terms. Nothing contained herein to the contrary
shall release, discharge, modify, change or affect the original liability of the
Subsidiary Guarantors under the Subsidiary Guaranty Agreement.

7. Effect of Amendment. Except as set forth expressly herein, all terms of the
Credit Agreement, as amended hereby, and the other Loan Documents shall be and
remain in full force and effect and shall constitute the legal, valid, binding
and enforceable obligations of the Borrower to the Lenders and the
Administrative Agent. The execution, delivery and effectiveness of this
Amendment shall not, except as expressly provided herein, operate as a waiver of
any right, power or remedy of the Lenders under the Credit Agreement, nor
constitute a waiver of any provision of the Credit Agreement. This Amendment
shall constitute a Loan Document for all purposes of the Credit Agreement.

8. Governing Law. This Amendment shall be governed by, and construed in
accordance with, the internal laws of the State of New York.

9. No Novation. This Amendment is not intended by the parties to be, and shall
not be construed to be, a novation of the Credit Agreement or an accord and
satisfaction in regard thereto.

10. Costs and Expenses. The Borrower agrees to pay on demand all reasonable
out-of-pocket expenses of the Administrative Agent in connection with the
preparation, execution and delivery of this Amendment, including, without
limitation, the reasonable fees and out-of-pocket expenses of outside counsel
for the Administrative Agent with respect thereto.

11. Counterparts. This Amendment may be executed by one or more of the parties
hereto in any number of separate counterparts, each of which shall be deemed an
original and all of which, taken together, shall be deemed to constitute one and
the same instrument. Delivery of an executed counterpart of this Amendment by
facsimile transmission or by electronic mail in pdf form shall be as effective
as delivery of a manually executed counterpart hereof.

 

3



--------------------------------------------------------------------------------

12. Binding Nature. This Amendment shall be binding upon and inure to the
benefit of the parties hereto, their respective successors,
successors-in-titles, and assigns.

13. Entire Understanding. This Amendment sets forth the entire understanding of
the parties with respect to the matters set forth herein, and shall supersede
any prior negotiations or agreements, whether written or oral, with respect
thereto.

[Signature Pages To Follow]

 

4



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed, under seal in the case of the Borrower and the Subsidiary Guarantors,
by their respective authorized officers as of the day and year first above
written.

 

BORROWER: CYTYC CORPORATION By:        Name:   Title: SUBSIDIARY GUARANTORS: The
undersigned Subsidiary Guarantors execute this Amendment for the purpose of
agreeing to Sections 5 and 6 above: CYTYC LIMITED PARTNERSHIP By:        Name:  
Title: CYTYC SURGICAL PRODUCTS By:        Name:   Title: CYTYC SURGICAL PRODUCTS
II, INC. By:        Name:   Title:

[SIGNATURE PAGE TO THIRD AMENDMENT - CYTYC]



--------------------------------------------------------------------------------

CYTYC PRENATAL PRODUCTS CORP. By:        Name:   Title:

[SIGNATURE PAGE TO THIRD AMENDMENT - CYTYC]



--------------------------------------------------------------------------------

LENDERS: SUNTRUST BANK, individually and as Administrative Agent By:       
Name:   Title:

[SIGNATURE PAGE TO THIRD AMENDMENT - CYTYC]

 

7



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A., individually as a Lender and as Syndication Agent By:  
     Name:        Title:     

[SIGNATURE PAGE TO THIRD AMENDMENT - CYTYC]



--------------------------------------------------------------------------------

THE GOVERNOR & COMPANY OF THE BANK OF IRELAND, as a Lender By:        Name:     
  Title:      By:        Name:        Title:     

[SIGNATURE PAGE TO THIRD AMENDMENT - CYTYC]



--------------------------------------------------------------------------------

JPMORGAN CHASE BANK, N.A., as a Lender By:        Name:        Title:     

[SIGNATURE PAGE TO THIRD AMENDMENT - CYTYC]



--------------------------------------------------------------------------------

CITIZENS BANK OF MASSACHUSETTS By:        Name:        Title:     

[SIGNATURE PAGE TO THIRD AMENDMENT - CYTYC]